Case 3:19-cv-00566-TJC-JRK Document 32 Filed 12/12/19 Page 1 of 1 PageID 220



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA

 NICHOLAS DEAN,

      Plaintiff,

 v.                                                       Case No. 3:19-cv-0566-TJC-JRK

 CHARLES EASTERLING, et al.,

    Defendants.
 ____________________________________/


       Response on Behalf of Joseph Slaughter to Court’s Order of December 11, 2019

        The undersigned counsel responds, on behalf of Joseph Slaughter, to the Court’s Order of

December 11, 2019 concerning Mr. Slaughter and the status of his pro hac vice application,

which has not been submitted.

        Mr. Slaughter is presently on parental leave from the law firm of Ballard Spahr LLP

following the birth of his child. He therefore will not seek the Court’s permission to participate

as pro hac vice counsel in this matter at the present time.

        The undersigned counsel sincerely apologizes for not apprising the Court sooner.


 Dated: December 6, 2019                              Respectfully submitted,

                                                      BALLARD SPAHR LLP

                                                      /s/ Charles D. Tobin
                                                      Charles D. Tobin
                                                      1909 K Street NW, 12th Floor
                                                      Washington, DC 20006
                                                      Telephone: (202) 661-2218
                                                      Facsimile: (202) 661-2299
                                                      tobinc@ballardspahr.com

                                                      Attorneys for Defendant Advance Local
                                                      Media, LLC



DMEAST #39670193 v1
